 

 

 

 

 

 

 

 

 

 

 

 

men _____ secuon
ENTERED ____SERVEDON
couNsEL/PARriEs or REcoRo
DEC 1 0 2018
1
cLERK us D|STR|CT couRT
2 DlSTRlcT 0F NEVADA
BY: .,-. . , ..,.,.. ..... ..,_______DEPUTY
3 _______,_._ __
4
5
6 UN|TED STATES D|STRICT COURT
7 D|STR|CT OF NEVADA
8 * * *
9 JONATHON BARNES, Case No. 3:18-cv-00566-N|MD-CBC
10 Plaintiff, ORDER
v.
11
12 WARDEN GlTTERE, et al.,
Defendants.
1 3
14
1 5
l. D|SCUSS|ON
16
Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
17
(“NDOC"), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No.
1 8
1-1). Plaintiff has neither paid the full filing fee for this matter nor h|ed an application to
19
proceed in forma pauperis
20
Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must
21
complete an application to proceed in forma pauperis and attach both an inmate account
22
statement for the past six months and a properly executed financial certificate The Court
23
will retain Plaintist civil rights complaint (ECF No. 1-1), but will not file it until the matter
24 1
25
26
27
28

 

CO®\|C)O'|AO)N-\

_\
o

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

of the payment of the Hling fee is resolved. Plaintiff will be granted an opportunity to hle
an application to proceed in forma pauperis, or in the alternative, pay the full n|ing fee for
this action. lf Plaintiff chooses to file an application to proceed in forma pauperis he must
file a fully complete application to proceed in forma pauperis
ll. CCNCLUSlON
For the foregoing reasons, |T |S ORDERED that the Clerk of the Court SHALL

SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,
as well as the document entitled information and instructions for filing an in forma pauperis
application

|T lS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed iri forma pauperis, on
the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
fee and the $50 administrative fee).

lT |S FURTHER ORDERED that if Plaintiff does not timely comply with this order,
dismissal of this action may result.

lT lS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
(ECF No. 1-1), but shall not file it at this time.

CV'
oATEo THis/'D way ofD¢LemJ/¢%

 

UN|TED)STATES M%|STRATE JUDGE

 

